Order reversed on the law, with ten dollars costs and disbursements, and motion denied, without costs. Memorandum: The defenses of usury and of offset and of non-ownership of the note in suit are available to the defendants without the bringing in of the proposed party defendant and the order appealed from should not have been granted. (Hayes National Bank v. Chynoweth, 235 App. Div. 890; Civ. Prac. Act, § 193, subd. 2.) All concur. (The order allows defendants to bring in an additional party defendant in an action on a note.) Present — Crosby, P. J., Taylor, Dowling, Harris and McCurn, JJ.